Order, Supreme Court, New York County (Anil C. Singh, J.), entered January 9, 2013, which, insofar as appealed from as limited by the briefs, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The doctrine of res judicata precludes plaintiff from relitigating his claim for an alleged unpaid balance of attorney’s fees (see Matter of Hunter, 4 NY3d 260, 269-270 [2005]; O’Brien v City of Syracuse, 54 NY2d 353 [1981]). The record demonstrates that plaintiff represented defendant Herbert Rudnick in a prior guardianship proceeding. In September 2011, the guardianship court entered an order which, among other things, set the amount of reasonable compensation for plaintiffs legal services at $35,000, which Herbert promptly paid. Flaintiff participated in the fee determination process and was afforded, and availed himself of, an opportunity to submit an affirmation substantiating his request. Under the circumstances, to the extent that the fee award was too low, plaintiff was aggrieved and could have moved for reconsideration or appealed the amount of the award.
We have considered plaintiffs remaining contentions and find *492them unavailing.
Concur—Saxe, J.P., Moskowitz, Freedman, Gische and Kapnick, JJ.